—Appeal by defendant from a judgment of the Supreme Court, Kings County (Aronin, J.), rendered February 10, 1982, convicting him of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the second and third degrees, petit larceny and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We have examined defendant’s contentions and find them to be without merit. Weinstein, J. P., Brown, Rubin and Fiber, JJ., concur.